IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-41066
                         Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE MARQUEZ-FERRER, also known as Rogelio Marquez-Guajardo,
also known as Jose Garza-Ferreyes,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. M-01-CR-362-1
                         --------------------
                             June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Jose Marquez-Ferrer, the Federal Public

Defender, has requested leave to withdraw as counsel and has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967).    Marquez-Ferrer has not filed a response.   Our independent

review of the brief and the record discloses no nonfrivolous

issue.    Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and the

appeal is DISMISSED.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.